Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 16, 2012, among Flowers Foods, Inc., a
Georgia corporation (the “Borrower”), the Lenders party hereto, Deutsche Bank AG
New York Branch, as administrative agent (the “Administrative Agent”), Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement
referred to below, as amended by this Amendment. References to Sections or
Schedules are references to Sections of, or Schedules to, the Credit Agreement,
as applicable, unless otherwise stated.

RECITALS

WHEREAS, the parties hereto are parties to a Credit Agreement, dated as of
October 24, 2003 (as amended and restated as of October 29, 2004, as further
amended and restated as of June 6, 2006, and as further amended and restated as
of May 20, 2011, as amended, amended and restated, modified and/or supplemented
to, but not including, the date hereof, the “Credit Agreement”), among the
Borrower, the Lenders party thereto, the Administrative Agent, the Swingline
Lender and Issuing Lender; and

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Amendments and Agreements With Respect to the Credit Agreement.

(a) The definition of “Applicable Facility Fee Percentage” and “Applicable
Margin” appearing in Section 11.01 of the Credit Agreement is hereby amended by
replacing in its entirety the first paragraph thereof and the pricing table
appearing therein with the following:

““Applicable Facility Fee Percentage” and “Applicable Margin” shall mean
(I) initially, a percentage per annum equal to (x) in the case of the Applicable
Facility Fee Percentage, 0.2250% and (y) in the case of the Applicable Margin
(A) with respect to Loans maintained as Base Rate Loans, 0.40% and (B) with
respect to Loans maintained as Eurodollar Loans, 1.40% and (II) from and after
the First Amendment Effective Date until the delivery of any certificate in
accordance with the first sentence of the following paragraph for any fiscal
quarter or fiscal year, as the case may be, of the Borrower ending on or after
July 14, 2012, a percentage per annum equal to (x) in the case of the Applicable
Facility Fee Percentage, 0.20% and (y) in the case of the Applicable Margin
(A) with respect to Loans maintained as Base Rate Loans, 0.425% and (B) with
respect to Loans maintained as Eurodollar Loans, 1.425%. From and after each day
of delivery of any certificate in accordance with the first sentence of the
following paragraph for any fiscal quarter or fiscal year, as the case may be,
of the Borrower ending on or after



--------------------------------------------------------------------------------

October 6, 2012 (each, a “Start Date”), to and including the applicable End Date
described below, (x) the Applicable Facility Fee Percentage and the Applicable
Margins for all Revolving Loans to, but not including the First Amendment
Effective Date, shall (subject to any adjustment pursuant to the immediately
succeeding paragraph) be those set forth below in the table under the caption
“Pricing Table (Pre-First Amendment Effective Date)” and (y) the Applicable
Facility Fee Percentage and the Applicable Margins from and after the First
Amendment Effective Date, shall (subject to any adjustment pursuant to the
immediately succeeding paragraph) be those set forth below in the table under
the caption “Pricing Table (Post-First Amendment Effective Date)”, in each case
opposite the Leverage Ratio indicated to have been achieved in any certificate
delivered in accordance with the following sentence:

Pricing Table (Pre-First Amendment Effective Date):

 

Leverage Ratio

   Applicable Margin for
Revolving Loans maintained
as Base Rate Loans and
Swingline Loans     Applicable Margin for
Revolving Loans maintained
as Eurodollar Loans     Applicable Facility
Fee Percentage  

Equal to or less than 0.50:1.00

     0.30 %      1.30 %      0.20 % 

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

     0.40 %      1.40 %      0.225 % 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

     0.50 %      1.50 %      0.25 % 

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

     0.575 %      1.575 %      0.30 % 

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

     0.65 %      1.65 %      0.35 % 

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

     0.85 %      1.85 %      0.40 % 

Greater than 2.75:1.00

     1.25 %      2.25 %      0.50 % 

Pricing Table (Post-First Amendment Effective Date):

 

2



--------------------------------------------------------------------------------

Leverage Ratio

   Applicable Margin for
Revolving Loans maintained
as Base Rate Loans and
Swingline Loans     Applicable Margin for
Revolving Loans maintained
as Eurodollar Loans     Applicable Facility
Fee Percentage  

Equal to or less than 0.50:1.00

     0.025 %      1.025 %      0.10 % 

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

     0.125 %      1.125 %      0.125 % 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

     0.225 %      1.225 %      0.15 % 

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

     0.325 %      1.325 %      0.175 % 

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

     0.425 %      1.425 %      0.20 % 

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

     0.625 %      1.625 %      0.25 % 

Greater than 2.75:1.00

     1.025 %      2.025 %      0.35 % 

(b) The definition of “Maturity Date” appearing in Section 11.01 of the Credit
Agreement is hereby replaced in its entirety with the following:

““Maturity Date” shall mean November 16, 2017, or the applicable anniversary
thereof as determined in accordance with Section 3.04.”

(c) Section 11.01 of the Credit Agreement is hereby amended by inserting in the
appropriate alphabetical order the following new definitions:

“First Amendment” shall mean that certain First Amendment to this Agreement,
dated as of November 16, 2012, by and among the Borrower, the Lenders party
thereto and the Administrative Agent.

“First Amendment Effective Date” shall mean November 16, 2012.

 

3



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Amendment or the Credit
Agreement, all accrued and unpaid interest with respect to the Revolving Loans
extended prior to the First Amendment Effective Date shall be calculated at the
rates set forth in the definition of “Applicable Margin” without giving effect
to the First Amendment.

2. Conditions Precedent to Effectiveness. This Amendment shall become effective
on the date (the “First Amendment Effective Date”) when each of the following
conditions shall have been satisfied; provided that if the following conditions
are not satisfied by November 16, 2012, this Amendment shall not become
effective and shall be of no force or effect with respect to the Credit
Agreement:

(i) the Borrower, the Administrative Agent, each Issuing Lender and each other
Lender shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile, pdf or
other electronic transmission) the same to the Administrative Agent;

(ii) the Administrative Agent shall have received favorable customary legal
opinion of Jones Day, counsel to the Credit Parties addressed to the
Administrative Agent and each of the Lenders party to the Credit Agreement on
the First Amendment Effective Date and dated the First Amendment Effective Date
covering such matters incidental to this Amendment and the transactions
contemplated hereby as the Administrative Agent may reasonably request;

(iii) the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of the Credit Agreement and
the Credit Documents, in each case as modified by this Amendment, certified as
of the First Amendment Effective Date by an Authorized Representative and
attested to by another Authorized Representative of the Borrower as being in
full force and effect without modification or amendment and (B) good standing
certificates for the Borrower from the jurisdiction in which the Borrower is
organized;

(iv) all of the representations and warranties made pursuant to Section 3 hereof
shall be true and correct in all material respects on the First Amendment
Effective Date, both before and after giving effect to this Amendment, with the
same effect as though such representations and warranties had been made on and
as of the First Amendment Effective Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such specified date);

(v) the Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that executes and delivers a counterpart signature
page to this Amendment prior to 10:00 A.M., New York City time, on November 16,
2012 (the “Revolver Consent Deadline”), a non-refundable consent fee payable in
Dollars in an amount equal to 0.075% of the Commitment of each such Lender in
effect as of the First Amendment Effective Date;

 

4



--------------------------------------------------------------------------------

(vi) the Borrower shall have paid (A) all fees required to be paid to the
Administrative Agent (or its affiliate) on the First Amendment Effective Date
pursuant to that certain Fee Letter dated November 5, 2012, by and among the
Borrower, the Administrative Agent and Deutsche Bank Securities Inc. and (B) any
other reasonable and documented out-of-pocket expenses of the Administrative
Agent required to be paid or reimbursed pursuant to Section 13.01 of the Credit
Agreement, including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent; and

(vii) the Administrative Agent shall have received such other documents,
information or agreements regarding the Borrower as the Administrative Agent
shall reasonably request.

3. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that, as of the date of and after giving
effect to this Amendment:

(a) the execution, delivery and performance of this Amendment has been duly
authorized by all necessary action on the part of the Borrower;

(b) this Amendment is a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and to general principles of equity;

(c) all of the representations and warranties contained in the Credit Agreement
and the other Credit Documents are true and correct in all material respects on
the First Amendment Effective Date, both before and after giving effect to this
Amendment, with the same effect as though such representations and warranties
had been made on and as of the First Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date);

(d) no Default or Event of Default has occurred and is continuing;

(e) the Credit Agreement and all other Credit Documents are and remain legal,
valid, binding and enforceable obligations in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and to general
principles of equity;

 

5



--------------------------------------------------------------------------------

(f) since January 1, 2012, nothing shall have occurred (and neither the
Administrative Agent nor the Required Lenders shall have become aware of any
facts or conditions not previously known) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(g) no litigation by any entity (private or governmental) shall be pending or
threatened in writing with respect to the Credit Agreement, any other Credit
Document or any other documentation executed in connection herewith and
therewith or the transactions contemplated hereby and thereby, or which the
Administrative Agent shall determine has had, or could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

(h) this Amendment (i) does not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with or
exemption by, any governmental or public body or authority, or subdivision
thereof, (ii) will not violate any applicable law, statute, rule or regulation
or any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (iii) will not conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than Permitted Liens) upon any of the material
properties or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject and (iv) will not
violate any provision of the Certificate or Articles of Incorporation or By-Laws
(or equivalent organizational documents) of the Borrower or its Subsidiaries.

4. General Provisions.

(a) Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

(b) Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic transmission shall have the same effect as delivery of a manually
executed counterpart of this Amendment.

(c) Severability. Any provision hereof which is held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
rendering the remaining provisions hereof invalid, illegal or unenforceable in
such jurisdiction and without affecting the validity, legality or enforceability
of any provision in any other jurisdiction.

 

6



--------------------------------------------------------------------------------

(d) Successors; Assignment. The terms of this Amendment shall be binding upon,
and shall inure for the benefit of, the parties hereto and their respective
successors and assigns; provided that the Borrower may not assign or transfer
any of its rights, obligations or interest hereunder without the prior written
consent of each Lender.

(e) Effect on Credit Documents. (i) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to receive
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(f) Reference to Amendment. On and after the First Amendment Effective Date,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, and each reference to the Credit
Agreement in any other Credit Document shall be deemed a reference to the Credit
Agreement as modified hereby. This Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents.

[The remainder of this page is intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to the Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first set forth above.

 

FLOWERS FOODS, INC. By:     /s/ R. Steve Kinsey   Name: R. Steve Kinsey   Title:
EVP and CFO

[Signature Page to Flowers Foods First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swingline Lender, Issuing

Lender, and a Lender

By:     /s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President

 

By:     /s/ Virginia Cosenza   Name: Virginia Cosenza   Title: Vice President

[Signature Page to Flowers Foods First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

AgFirst Farm Credit Bank

as a Lender

By:     /s/ Bruce B. Fortner   Name: Bruce B. Fortner   Title: Vice President

 

Bank of America, N.A.

as a Lender

By:     /s/ David L. Catherall   Name: David L. Catherall   Title: Director

 

Branch Banking and Trust Company,

as a Lender

By:     /s/ Brantley Echols   Name: Brantley Echols   Title: Senior Vice
President

 

CoBank, ACB

as a Lender

By:     /s/ Michael Tousignant   Name: Michael Tousignant   Title: Vice
President

 

Farm Credit Services of America, PCA

as a Lender

By:     /s/ Curt A. Brown   Name: Curt A. Brown   Title: Vice President

 

Greenstone Farm Credit Services, ACA/FLCA

as a Lender

By:     /s/ Alfred S. Compton, Jr.   Name: Alfred S. Compton, Jr.   Title:
SVP/Managing Director

[Signature Page to Flowers Foods First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

The Northern Trust

as a Lender

By:     /s/ Kathryn Schad Reuther   Name: Kathryn Schad Reuther   Title: SVP

 

PNC Bank, National Association

as a Lender

By:     /s/ Susan J. Dimmick   Name: Susan J. Dimmick   Title: Senior Vice
President

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank

B.A., “Rabobank Nederland”, New York Branch,

as a Lender

By:     /s/ Theodore W. Cox   Name: Theodore W. Cox   Title: Executive Director

 

By:     /s/ Stewart Kalish   Name: Stewart Kalish   Title: Executive Director

 

REGIONS BANK,

as a Lender

By:     /s/ Donald Dalton   Name: Donald Dalton   Title: Executive Vice
President

 

ROYAL BANK OF CANADA

as a Lender

By:     /s/ Gordon MacArthur   Name: Gordon MacArthur   Title: Authorized
Signatory

[Signature Page to Flowers Foods First Amendment to A&R Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK

as a Lender

By:     /s/ Robert G. McNair   Name: Robert G. McNair   Title: Senior Vice
President

 

Wells Fargo Bank, N.A.

as a Lender

By:     /s/ Chris McDaid   Name: Chris McDaid   Title: Senior Vice President

[Signature Page to Flowers Foods First Amendment to A&R Credit Agreement]